Nd DETAILED ACTION
This office action is responsive to communication as submitted 06/14/22 with amendment for application 15/609,000.
Claim status is pending for claims 1, 3-8, 10-15, and 17-22; claims 2, 9 and 16 are canceled.

Response to Arguments
Applicant’s filing 06/14/2022 is considered in supplement to remarks 03/21/2022. Applicant’s arguments regarding eligibility under 35 U.S.C. 101 are considered persuasive and additional elements of the claim now include self-supervised prediction among specific features to support a finding of eligibility under present guidance. The claims, when considered as a whole, amount to more than an abstract idea such as mental process, integrate practical application so as to address at least an issue of data labeling/annotation, and include numerous elements which amounts to more than monopolizing any judicial exception. Accordingly, the rejection under 35 U.S.C. 101 is hereby withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record teach or suggest the combination of limitations. In particular, claim language in limitations a, b and d reflected by the independent claims with the following technical features: 
a) inputting a time-lapse image data sequence into a computer memory of a computer hosting a computerized machine learning, wherein the time-lapse image data sequence is delayed by delay buffering the time-lapse image data sequence for a pre-determined period of time to generate a delayed time-lapse image data sequence; 
b) performing by a computer program of the computerized machine learning a prediction learning using the time-lapse image data sequence as truth data directly for prediction by the delayed time-lapse image data sequence without explicit labeling data to generate an initial machine learning classifier, wherein the prediction learning is performed by a self-supervised prediction learning to train the initial machine learning classifier using the delayed time-lapse image data sequence as input to predict the time-lapse image data sequence which is effectively the pre-determined period of time ahead of the delayed time-lapse image data sequence; 
d) performing by a computer program of the computerized machine learning a prediction guided semantic learning using the time-lapse image data sequence, the initial machine learning classifier containing learned feature representation and the semantic label data to generate an output machine learning classifier and applying the output machine learning classifier to the time-lapse image data sequence to generate a semantic classification, wherein the semantic classification labels pixels of the time-lapse image data sequence, and wherein the feature representation is fixed in the initial classifier.
After conducting an updated search, the closest art is:
Barnes et al., USPGPub 20200026283A1 discloses self-supervised learning systems and methods with semantic segmentation using neural networks to comprise pixel labeling and ground truth. However, Barnes is considered more directed to spatial than temporal data. For example, Barnes does not disclose any delay buffering and further fails to mention any fixed representation of features, as featurization itself is not given particularly detailed beyond pointing to other references.
Ye et al., “Self-learning Scene-specific Pedestrian Detectors using a Progressive Latent Model” discloses self-learning with latent techniques for video sequences. Ye was cited in office action dated 03/29/2021 and is addressed in remarks 06/25/2021. Particularly, Ye fails to disclose using truth directly for the sequence.
McCarthy et al., US Patent 10,448,888B2 discloses patient gait predictive modeling for neurological rehabilitation. McCarthy discusses delay as entrainment over time steps. However, McCarthy does not suggest any learning that would be considered self-supervised. McCarthy is addressed in recent remarks dated 03/21/2022.
Chakraborty et al., “Learning to Estimate Pose by Watching Videos” discloses self-supervision techniques and pose estimation from videos. Chakraborty is silent as to time and is addressed in remarks dated 03/21/2022.
Summarily, the prior art of record fails to fairly teach, as a whole, processes for the limitations as already noted above. Considering the combination of limitations, patentability of the claims is considered more likely than not. After a thorough search and examination of the present application and in light of the prior art made of record, the rejection under 35 U.S.C. 103 is withdrawn. Language commensurate is found reflected in corresponding independent claims 1, 8, 15 and 21. Remaining claims depend from allowed claims and are thus allowable. Accordingly, claims  1, 3-8, 10-15 and 17-22 are allowed. The claims are renumbered sequentially 1-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124     
     
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124